Title: To George Washington from Thomas Bryan Martin, 4 January 1756
From: Martin, Thomas Bryan
To: Washington, George



Dr Sir.
Greenway Court. Jany 4: [1756].

The Bearer hereof Capt. Bailis is now going up to Joyn the Prince Wm Detatchment, by Order of Colo: Lee he Applyd to me for a discharge which I Refusd, as I daly Expect to hear from you. He Informs me that the Men are almost Naked and as the Expence of mentaining them is very great, I think they ought to be discharged, as soon as it can be done with Safty. I am Sir Your very Humbl. Servt

B. Martin

